OPINION — AG — ** COUNTY ASSESSOR — ASSESSMENT ROLL ** IN COUNTIES HAVING AN ASSESSED VALUATION IN EXCESS OF $500,000,000.00 THE COUNTY ASSESSOR MUST DELIVER, AS REQUIRED BY 68 O.S. 1971 2471 [68-2471], THE REAL ESTATE AND PERSONAL PROPERTY PORTIONS OF THE ASSESSMENT ROLL TO THE COUNTY BOARD OF EQUALIZATION ON OR BEFORE THE FOURTH MONDAY IN JANUARY AND THE FOURTH MONDAY IN APRIL, RESPECTIVELY, AND MAY NOT AT HIS OWN DISCRETION DELAY THE DELIVERY THEREOF. FURTHER IF, NOTWITHSTANDING THE ABOVE, THE ASSESSMENT ROLL (REAL OR PERSONAL) IS DELAYED, THE COUNTY ASSESSOR IS NOT RELIEVED OF HIS STATUTORY DUTY TO MAKE WHATEVER ADJUSTMENTS ARE NECESSARY TO DELIVER AN ACCURATE AND COMPLETE ASSESSMENT TO THE COUNTY BOARD OF EQUALIZATION., THE COUNTY BOARD OF EQUALIZATION MAY HOLD HEARINGS, THE RESULT OF WHICH MAY CAUSE AN ADJUSTMENT OF THE ASSESSMENT ROLL, ONLY ON COMPLAINT TIMELY FILED UNDER 68 O.S. 1971 2460 [68-2460] . WHETHER SUCH A COMPLAINT IS CONSIDERED AS TIMELY AFTER MAY 1 DEPENDS UPON THE NATURE OF THE COMPLAINT AND THE DATE UPON WHICH A REQUIRED NOTICE WAS MAILED, OR THE DATE ON WHICH THE FIRST MONDAY FALLS, OR ON THE ACTUAL DATE OF ADJOURNMENT OF THE COUNTY BOARD OF EQUALIZATION, ACCORDINGLY., PURSUANT TO 68 O.S. 1971 2473 [68-2473] AND 68 O.S. 1971 2479 [68-2479], NO ADJUSTMENTS MAY BE MADE TO THE ASSESSMENT ROLL AFTER THE THIRD MONDAY IN JUNE, OR THE ACTUAL DATE OF DELIVERY OF THE ABSTRACT OF ASSESSMENT ROLL TO THE OKLAHOMA TAX COMMISSION, EXCEPT PURSUANT TO A HEARING CONDUCTED ON A TIMELY COMPLAINT, BUT NOT LATER THAN THE DATE OF DELIVERY OF THE TAX ROLL TO THE COUNTY TREASURER. CITE: 68 O.S. 1971 2460 [68-2460], OPINION NO. 73-273, 68 O.S. 1971 2437 [68-2437], 68 O.S. 1971 2460 [68-2460] *** 68 O.S. 1971 2437 [68-2437], 68 O.S. 1974 Supp., 2479 [68-2479] (JAMES H. GRAY)